                 Case 4:18-cv-05712-YGR Document 43 Filed 11/01/18 Page 1 of 2

                                                                                                  Reset Form I

1                                    UNITED STATES DISTRICT COURT
2                                 NORTHERN DISTRICT OF CALIFORNIA
3                                                    )
     STATE OF CALIFORNIA, et al.,
                                                     ) Case No: 4:18-cv-05712 YGR
4                                                    )
                                     Plaintiff(s),
                                                     )   APPLICATION FOR
            v.                                       )   ADMISSION OF ATTORNEY
                                                     )   PROHACVICE AND ORDER
6    RYAN ZINKE, et al.,                             )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                   Defendant(s).   )
                                                     )
8
         I, Michael M. Robinson                    an active member in good standing of the bar of
9    Wyoming                       , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: State of Wyoming                             in the
                                                                   ri       r
     above-entitled action. My local co-counsel in this case is Ch stian Ma sh                          an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13     Wyoming Attorney General's Office                  Downey Brand LLP
       2320 Capitol Avenue                                455 Market Street, Suite 1500
14     Che enne WY 82002                                  San Francisco CA 94105
       MY TELEPHONE# OF RECORD:                           LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (307) 777-6946                                       415) 848-4800
       MY EMAIL ADDRESS OF RECORD:
16    mike.robinson        o. ov
          I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6-2658
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under peualtr; of perjun; that the foregoing is true aud correct.
21
      Dated:     10/15/18                                                Isl Michael M. Robinson
22                                                                              APPLICANT
23
                                ORDER GRANTING APPLICATION
24                       FOR ADMISSION OF ATTORNEY PROHACVICE
25        IT IS HEREBY ORDERED THAT the application of Michael M. Robinson                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 11/1/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                            YVONNE GONZALEZ ROGERS
     PRO HAC VICE APPLICATION & ORDER                                                                October 2012
Case 4:18-cv-05712-YGR Document 43 Filed 11/01/18 Page 2 of 2
